                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



IN RE: MCCORMICK & COMPANY, INC.,
PEPPER PRODUCTS MARKETING AND             MDL Docket No. 2665
SALES PRACTICES LITIGATION                Case No. 15-1825 (ESH)

This Document Relates To:
ALL CLASS ACTIONS



UNOPPOSED MOTION AND INCORPORATED MEMORANDUM OF POINTS AND
  AUTHORITIES IN SUPPORT OF FINAL APPROVAL OF THE CLASS ACTION
SETTLEMENT AND ENTRY OF THE PROPOSED FINAL ORDER AND JUDGMENT
                                             MOTION

       Pursuant to Fed. R. Civ. P. 23, Plaintiffs respectfully submit this motion and memorandum

of points and authorities in support of final approval of the proposed settlement agreement reached

between the Plaintiffs, Debbie Esparza, Carmen Pellitteri, Holly Marsh, and Catherine Grindel

(hereinafter “Plaintiffs” or “Representative Plaintiffs”), and Defendant McCormick & Company,

Incorporated (hereinafter “Defendant” or “McCormick”) (collectively the “Parties”).

       Defendant has reviewed this Motion and the Proposed Order, and consents to Final

Approval on the basis sought herein. Plaintiffs therefore move the Court, pursuant to Rule 23(e)

of the Federal Rules of Civil Procedure, for an Order granting final approval of the class action

settlement.

                                         *      *       *




                                                    1
                       MEMORANDUM OF POINTS AND AUTHORITIES

        I.       INTRODUCTION

        Plaintiffs Debbie Esparza, Carmen Pellitteri, Holly Marsh, and Catherine Grindel,

individually and on behalf of the Classes, submit this Memorandum of Points and Authorities in

Support of their Motion for Final Approval of the Class Action Settlement and Entry of the

Proposed Final Judgment Order.1 Final approval of this Settlement is appropriate because it is the

excellent result of extensive arm’s-length negotiations, and is fair, reasonable and adequate. The

Settlement includes a $2,500,000.00 non-revisionary Settlement Fund.

        The Settlement meets all factors this Court considers at final approval. First, the Settlement

is the result of substantial arm’s length negotiations conducted over a period of years. See Dkt. No.

224-1, Ex. A, Settlement Agreement ¶3.2. Second, the Settlement provides significant substantive

relief to the Class Members, particularly when viewed in light of the substantial risks faced by

Plaintiffs should the case have gone forward.                 Third, through extensive examination and

investigation of the facts and law relating to the matters in this Action, Class Counsel had sufficient

information to assess the risks of continuing the litigation and evaluate the fairness of the

Settlement. See Dkt. No. 224-2, ¶¶18-19. Fourth, and perhaps most important, the reaction of the

Classes, elicited by a comprehensive and effective Notice program, has been overwhelmingly

positive. As of May 15, 2020, the close of the Claims Period, the Claims Administrator had

received a total of 112,442 claims.2 Ex. B, Declaration of Jeanne C. Finegan (“Finegan Decl.”),

¶18. Conversely, the Claims Administrator received only one purported exclusion request, and



        1
           All references to the “Settlement” or “Settlement Agreement” refer to the Settlement Agreement filed with
the Court on January 24, 2020. See Dkt. No. 224-1, Ex. A, Settlement Agreement. Unless otherwise noted, all
capitalized terms have the same meaning as in the Settlement Agreement.
         2
           Additional valid claims, post-marked by May 15, 2020, may continue to trickle in. The 112,442 claims are
only the number of claims actually submitted to the Claims Administrator, and does not reflect the additional class
members to be identified for direct payment through the retailer data.


                                                             2
zero Class Members timely submitted objections to the Claims Administrator.3 For all the forgoing

reasons, experienced Class Counsel believe the Settlement is more than fair and adequate.

         II.      BACKGROUND

         A full discussion of the history of the litigation is included in the Plaintiffs’ Motion for

Preliminary Approval of Class Action Settlement and Memorandum of Law filed on January 24,

2020 (Dkt. No. 224), and Plaintiffs’ Motion for Attorney Fees and Costs, and Incentive Awards

for the Settlement Class Representatives filed on April 20, 2020 (Dkt. No. 236). Plaintiffs briefly

summarize that history here for the Court’s convenience.

         December 8, 2015. The United States Judicial Panel on Multidistrict Litigation ordered the

then-pending cases in this Action to be centralized for pretrial purposes in the United States District

Court for the District of Columbia:

               o Dupler v. McCormick & Company, Inc., No. 2:15-cv-3454 (E.D.N.Y.)

               o Jung v. McCormick & Company, Inc., No. 1:15-cv-01148 (D.D.C.)

               o Bunting v. McCormick & Company, Inc., No. 3:15-cv-1648 (S.D. Cal.)

               o Marsh v. McCormick & Company, Inc., No. 2:15-cv-1625 (E.D.N.Y.)

               o Pellitteri v. McCormick & Company, Inc., No. 9:15-cv-81521 (S.D. Fl.)

               o Vladimirsky v. McCormick & Company, Inc., No. 1:15-cv-08102 (N.D. Ill.)

               o Bittle v. McCormick & Company, Inc., No. 3:15-cv-00989 (S.D. Ill.)

               o Barnes v. McCormick & Company, Inc., No. 3:15-cv-01224 (S.D. Ill.)


         3
          The Notice required objections to be sent to the Claims Administrator. Although the Claims Administrator
received no objections, four purported objections were received directly by Class Counsel. However, none of the four
purported objections received by Class Counsel—including two from the same household—appear to be from actual
class members. See Group Ex. D. The purchasers who purport to object reside in Alabama, Ohio, and Pennsylvania,
which states’ residents are not included within the Class Definition. In re Oil Spill by Oil Rig Deepwater Horizon, 910
F. Supp. 2d 891, 942 (E.D. La. 2012) (“These persons thus do not have standing to object.”). Similarly, with regard
to the sole purported opt-out received by the Claims Administrator, the request for exclusion was from a North
Carolina resident, who does not appear to be a Class Member because North Carolina residents are not included in the
Class Definition.


                                                               3
           o Theis v. McCormick & Company, Inc., No. 3:15-cv-01228 (S.D. Ill.)

           o Linker v. McCormick & Company, Inc., No. 4:15-cv-01340 (E.D. Mo.)

           o Thornton v. McCormick & Company, Inc., No. 3:15-cv-00566 (Nev.)

           o Ferreri v. McCormick & Company, Inc., No. 7:15-cv-06760 (S.D.N.Y.)

           o Marron v. McCormick & Company, Inc., No. 1:16-cv-0104 (D.D.C.)

           o Fernandez v. McCormick & Company, Inc., No. 1:16-cv-0117 (D.D.C.)

           o Gerstnecker v. McCormick & Company, Inc., No. 2:15-cv-01671 (W.D. Pa.)

See December 8, 2015 Transfer Order. See Dkt. No. 1.

       March 2, 2016. Plaintiffs filed their Consolidated Amended Class Action Complaint,

asserting that McCormick improperly implemented a price increase by decreasing the quantity of

pepper in both certain McCormick®-branded pepper containers and certain store-branded pepper

containers that were supplied by McCormick. Dkt. No. 34. Plaintiffs also asserted that McCormick

misled them about the reduction in quantity by keeping the non-transparent containers the same

size in violation of the Sherman Act (15 U.S.C. § 1); violations of the Federal Food, Drug and

Cosmetic Act (FDCA) Section 403 (21 U.S.C. § 343); Section 403(d) (21 U.S.C. § 403(d); the

Code of Federal Regulations Title 21 part 100, et seq.; the Lanham Act, 15 U.S.C. § 1125, and

those similar deceptive and unfair practices and/or consumer protection state laws in twenty-five

states; and Unjust Enrichment. Id.

       March 30, 2016. McCormick filed its Motion to Dismiss the Consolidated Amended Class

Action Complaint filed by Plaintiffs. Dkt. No. 38. In addition, then-Defendant Wal-Mart also

filed its Motion to Dismiss the Consolidated Amended Class Action Complaint filed by Plaintiffs.

Dkt. No. 40.




                                                   4
       November 11, 2016. The Court granted-in-part and denied-without-prejudice-in-part

Defendants’ Motions to Dismiss. Specifically, the Court dismissed with prejudice Count I, which

alleged violations of the Sherman Act. Dkt. Nos. 97 and 98.

       December 9, 2016. Plaintiffs filed their Motion for Reconsideration of the Court’s Order

on the Defendants’ Motions to Dismiss, with the matter being fully briefed by the Parties. Dkt.

Nos. 105, 110, 112, 116.

       March 21, 2017. The Court granted Plaintiffs’ Motion for Reconsideration, and amended

its Order to reflect Count I is dismissed without prejudice and allowing Plaintiffs to file their

Second Amended Consolidated Class Action Complaint (“Second ACC”) (Dkt. Nos. 126 and 127),

which Plaintiffs did that same day. Dkt. Nos. 128 and 129.

       April 7, 2017. McCormick and Wal-Mart moved to dismiss the Second ACC. Dkt. Nos.

132 and 134. Plaintiffs filed their Opposition on May 5, 2017 (Dkt. No. 138), and the Defendants

filed their Replies on May 19, 2017. Dkt. Nos. 140 and 141.

       June 13, 2017. The Court dismissed Count 1, the Sherman Act claim, with prejudice. Dkt.

No. 148.

       July 10, 2019. After extensive briefing of the issue of class certification by the Parties, the

Court granted class certification to three single-state consumer protection classes, for the States of

California, Florida, and Missouri, leaving McCormick the only remaining Defendant. Dkt. No.

212.

       July 24, 2019. Defendant McCormick filed its Petition for Interlocutory Appeal from the

Court’s July 10, 2019 Order to the United States Court of Appeals for the District of Columbia

Circuit and a Motion to Stay the proceedings. Dkt. No. 215.




                                                      5
         September 20, 2019. The United States Court of Appeals denied Defendant McCormick’s

petition. Dkt. No. 220.

         January 24, 2020. The parties filed their Motion for Preliminary Approval of Class

Action Settlement and Memorandum of Law. Dkt. No. 224.

         January 27, 2020. The Court granted preliminary approval. Dkt. No. 225.

         April 20, 2020. Plaintiffs filed their Motion for Attorneys’ Fees and Costs, and Incentive

Awards for the Settlement Class Representatives. Dkt. No. 236.

         III.      MATERIAL TERMS OF THE SETTLEMENT

                Benefits to Class Members

         The Settlement provides valuable monetary relief for Class Members in the three certified

states, California, Florida, and Missouri, who purchased any McCormick® brand or Private Label

Brand Black Pepper Product(s) (as defined by the Settlement) within the Class Period.4

McCormick paid into a Settlement Fund the sum of $2,500,000.00, out of which payment will be

made to each Class Member who submitted a timely and complete proof of claim form that is

verified and approved (and/or Class Members who participated in loyalty programs at Target

and/or Safeway for whom sufficient data exists, who will receive payment without the need to file

a claim5). There is no potential reversion of funds to McCormick. After payment of notice and


         4
            The Class is defined as “all persons residing in California, Florida, or Missouri who purchased any
McCormick® brand or Private Label Brand Black Pepper Product(s) within the Class Period. Excluded from the
Classes are (a) Defendant and all of its present and former, direct and indirect, subsidiaries, parents, affiliates,
incorporated or unincorporated entities, divisions, groups, joint ventures, partnerships, and all of its and their
present and former officers, directors, shareholders, partners, employees, agents, servants, assignees, successors,
insurers, indemnitees, attorneys, transferees, and/or representatives;(b) all persons and entities who sold Black Pepper
Products, whether McCormick® brand or Private Label Brand, to any persons residing in the states of California,
Florida or Missouri during the Class Period;(c) the Court, and its personnel; and (d) any person who timely and
properly excludes himself or herself from the Classes in accordance with the procedures approved by the Court., “
Dkt. No. 224, Ex. A, Settlement Agreement ¶1.29.
          5
            On May 8. 2020, Target provided to the Claims Administrator 3 data files (one each for California, Florida
and Missouri) which contained anomalies. Heffler sought clarification from Target, and received 3 new data sets on
May 20, 2020. The analysis of that data, to identify and verify Class Member data that are sufficient to allow direct
payments, is still in process. Finegan Decl. ¶21. In addition, on May 19, 2020, Safeway provided one, nation-wide


                                                               6
other administration costs, attorneys’ fees, costs, and expenses, and any court-approved incentive

compensation to Representative Plaintiffs, the Settlement contemplates that all available funds will

be distributed to the Class Members. Each Class Member had an opportunity to submit a claim

that would, if timely and valid, entitle the Class Member to a substantial cash payment. Subject

to the pro rata adjustments contemplated in the Settlement (see ¶4.2.4), monies will be distributed

to Class Members pro rata based on the amounts apportioned to each Class Member by the claims

process detailed in the Preliminary Approval Order and Notice. See Dkt. No. 225.

             Incentive Awards and Attorneys’ Fees

         Under the Settlement, McCormick has agreed to the payment of reasonable incentive

awards from the Settlement Fund, not to exceed $5,000, to each named class representative. See

Settlement Agreement, Dkt. No. 224, Ex. A ¶10.3. Class Counsel has requested fees in the amount

of $625,000, an amount equal to twenty-five percent (25%) of the gross settlement fund, in addition

to reimbursement of reasonable litigation costs and expenses. A separate motion for fees and costs,

and incentive awards was filed on April 20, 2020. See Dkt. No. 236.

             The Notice Program

         Constitutional due process requires that absent class members be provided the best notice

practicable, reasonably calculated to apprise them of the pendency of the action and affording them

the opportunity to object. Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985); Fed. R. Civ.

P. 23(c)(2)(B). The mechanics of the notice process, however, “are left to the discretion of the

court subject only to broad ‘reasonable’ standard imposed by due process.” Thomas v. Christopher,

169 F.R.D. 224, 231 (D.D.C. 1996) rev’d in part on other grounds, 139 F.3d 227 (D.C. Cir. 1998)

(quoting Grunin v. Int’l House of Pancakes, 513 F.2d 114, 121 (8th Cir. 1975)). The purpose of


data file that contains 1,130,575 transaction records. The Claims Administrator is still in the process of determining
which of those transactions were Class Member purchases. Finegan Decl. ¶22.


                                                              7
notice is to “afford members of the class due process which, in the context of the Rule 23(b)(3)

class action, guarantees them the opportunity to be excluded from the class action and not be bound

by any subsequent judgment.” Peters v. Nat’l R.R. Passenger Corp., 966 F.2d 1483, 1486 (D.C.

Cir. 1992) (citing Eisen v Carlisle and Jacquelin, 417 U.S. 156, 173-74 (1974)). Further, notice

must fairly describe the litigation and the proposed settlement and its legal significance. See, e.g.,

Twigg v. Sears, Roebuck & Co., 153 F.3d 1222, 1227 (11th Cir. 1998) (“[The notice] must also

contain an adequate description of the proceedings written in objective, neutral terms, that, insofar

as possible, may be understood by the average absentee class member[.]”); Bennett v. Behring

Corp., 96 F.R.D. 343, 353 (S.D. Fla. 1982), aff’d 737 F.2d 982 (11th Cir. 1984) (“It is not the

function of the settlement notice to fully inform the class of all the details of the settlement, but

merely to put class members on notice of the general parameters of the settlement and to inform

them of where information as to specifics may be obtained”).

       The Court approved Heffler Claims Group (“HCG”) as Claims Administrator, as well as

the Notice and Media plan it developed, which was described in the Finegan Decl., and was

attached to the Settlement Agreement, and posted on the Settlement Website. See Dkt. No. 224-

1, Ex. 2. The state-of-the-art notice campaign, executed precisely in conformance with the terms

of the Preliminary Approval Order, was extensive, and included print publication once in the state

editions of a generally circulated magazine targeted to reach Class Members; Online display

banner advertising specifically targeted to reach Class Members; Keyword Search targeting Class

Members; Social media through Facebook, Instagram and Pinterest; An informational website

established on which the notices and other important Court documents were posted; and A toll-

free information line by which Class Members can call 24/7 for more information about the




                                                      8
Settlement, including, but not limited to requesting copies of the Long Form Notice or Claim Form.

Id. ¶14.

       Notice was posted on the Settlement Website, www.blackpeppersettlement.com. The

Settlement Website allows Class Members to view information about the Settlement, including

copies of the (1) Settlement Agreement, (2) Long Form Notice, (3) Court’s Preliminary Approval

Order, (4) Second Amended Complaint in In re: McCormick & Company, Inc., Pepper Products

Marketing and Sales Practices Litigation, No. 1:15 mc 01825-ESH, dated 3/21/2017 (D.D.C.), (5)

List of Applicable Black Pepper Products, and (6) Plaintiffs’ Motion for Attorneys’ Fees, Costs

and Incentive Awards. Finegan Decl., ¶16. The Settlement Website also listed the “Important

Dates” including the deadline of May 4, 2020 to opt out or file an objection, May 15, 2020 as the

deadline to submit a Claim Form, and June 3, 2020 as the date for the Final Approval Hearing. Id.

The Settlement Website also contains answers to frequently asked questions and the contact

information for the Claims Administrator. Id. In addition, the Settlement Website provides a

method for Class Members to electronically submit a Claim Form. Id. As of May 15, 2020, the

website had received 262,345 unique visits and 468,530 page views. Id.

       The Claims Administrator also established a toll-free telephone number. Finegan Decl.,

¶17. The telephone number allowed Class Members to speak with an agent and ask specific

questions about the Settlement. A Class Member could also listen to answers to frequently asked

questions and/or request that a copy of the Claim Form or Long Form Notice be mailed to them.

Id. As of May 20, 2020, the toll-free telephone number has received 257 calls, 132 of which were

transferred to live phone agents and 64 Long Form Notices have been requested and mailed. Id.

           Opting Out

       The Notice clearly explained that any member of the Classes who wished to opt out of the

Class must mail a notice of intention to opt out to the Claims Administrator by May 4, 2020.


                                                    9
Finegan Decl., ¶16. However, no Class Member requested to be excluded from the Settlement,

although HCG did receive one purported exclusion request from a North Carolina resident, who

does not appear to be a Class Member. See Ex D; and Finegan Decl., ¶19.

             Objecting

        The Notice also clearly explained that any member of the Classes who wished to object to

the settlement must mail a notice of objection to the Claims Administrator by May 4, 2020. Thus,

Class Members were provided with ample time to submit any objections. See Maywalt v. Parker

and Parsley Petroleum Co., 67 F.3d 1072, 1079 (2nd Cir. 1995); Torrisi v. Tucson Elec. Power

Co., 8 F.3d 1370, 1374-75 (9th Cir. 1993), cert. denied sub nom. Reilly v Tucson Elec. Power Co.,

512 U.S. 1220 (1994). No Class Members have mailed timely objections to the Settlement to

HCG. Finegan Decl., ¶20.6

        Overall, the Claims Administrator believes the notice program as a whole reached an

estimated 72% of the class with average frequency of 3 times. Id. ¶2. The Notice provided for in

the Settlement Agreement satisfies the requirements of Rule 23 and all relevant Due Process

concerns.

        The lack of objections from Class Members, in light of the reach of the Notice Program,

speaks highly of the quality and fairness of the Settlement.

             The Claims Process

        “Class actions often require a claims process to ensure money is fairly distributed for valid

claims.” Bynum v. Gov’t Dist. Of Columbia, 384 F.Supp.2d 342, 363 (D.D.C. 2005); Vista

Healthplan, Inc. v. Bristol-Myers Squibb Co., 266 F. Supp. 2d 44, 47 (D.D.C. 2003); In re


         6
           As explained in the accompanying Kamber Declaration (see Ex. A), Class Counsel received four purported
objections from individuals who are not Class Members. Two purported objections were received from the same
address from residents of Alabama, one was received from a resident of Ohio, and one from a Pennsylvania resident.
Kamber Decl., ¶9.


                                                           10
Lorazepam & Clorazepate Antitrust Litig., 205 F.R.D. 369, 381 (D.D.C. 2002). Under the

Settlement Agreement, Class Members were able to submit a Claim Form either by mail or via the

Internet. Finegan Decl., ¶16. The Claim Form is short, clear, and straightforward, only requiring

basic information from Class Members such as name, address, phone number and email address

and that they then sign the form under penalty of perjury.

       The response to the Settlement has been extremely positive. As of the Claim deadline of

May 15, 2020, 112,442 claims have been received by HCG. Finegan Decl., ¶18.             Heffler will

continue to analyze the additional just-received retailer data, and Class Counsel will endeavor to

provide the Court with supplemental data, including a claims analysis and estimated distribution

that incorporates the retailer data, prior to the Final Approval hearing on June 3, 2020.

IV.    ARGUMENT

       Approval of the Settlement “lies within the discretion of this Court.” E.g., In re Vitamins

Antitrust Litig., 305 F. Supp. 2d 100, 103 (D.D.C. 2004). Courts in this Circuit favor the settlement

of class action litigation. Id. (expressing a “principle of preference” favoring and encouraging

settlements); see also Mayfield v. Barr, 985 F.2d 1090, 1092 (D.C. Cir. 1993) (policy of

encouraging settlements is particularly appropriate in class actions, which are often complex,

protracted, and demanding of limited judicial resources). In ruling on a motion to approve a class

action settlement, it is not this Court’s duty to undertake the “detailed and thorough investigation

that it would undertake if it were actually trying the case.” In re Vitamins Antitrust Litig., 305 F.

Supp. 2d at 103 (internal citation omitted). The Court’s inquiry “is not whether the final product

could be prettier, smarter or snazzier, but whether it is fair, adequate and free from collusion.”

Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1998).

       After preliminary approval and notice has been provided to the class, the court considers

final approval of the settlement. While there is no single test in this Circuit that courts use to


                                                     11
determine whether the proposed settlement of a class action should be approved, courts consider

the facts and circumstance of each case, identify the most relevant factors under the circumstances,

and exercise their discretion in deciding whether the proposed settlement is “fair, adequate and

reasonable.” Radosti v. Envision Emi, LLC, 717 F. Supp. 2d 37, 54 (D.D.C. 2010) (quoting Thomas

v. Albright, 139 F.3d 227, 231 (D.C. Cir. 1998)). This inquiry may be performed by evaluating:

(1) whether the settlement is the result of arm’s-length negotiations; (2) the terms of the settlement

in relation to the strength of plaintiffs’ case; (3) the status of the litigation at the time of settlement;

(4) the reaction of the class; and (5) the opinion of experienced counsel. Hardy v. District of

Columbia, 49 F. Supp. 3d 48, 49-50 (D.D.C. 2014). As discussed fully in the Plaintiffs’ Motion

for Preliminary Approval of Class Action Settlement and below, this Settlement meets and exceeds

all of the factors used to judge class action settlements in this Circuit and weigh in favor of finally

approving Settlement here.

            The settlement is the product of arm’s length negotiations by experienced
            settlement counsel.

         “A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

reached in arm’s-length negotiations between experienced, capable counsel after meaningful

discovery.” E.g., Meijer, Inc. v. Warner Chilcott Holdings Co. III, Ltd., 565 F. Supp. 2d 49 (D.D.C.

2008) (citing In re Vitamins Antitrust Litig., 305 F. Supp. 2d at 104). “Absent evidence of fraud or

collusion, [class action] settlements are not to be trifled with.” Osher v. SCA Realty I, Inc., 945 F.

Supp. at 304 (internal citation omitted). These presumptions apply here, where the Settlement

Agreement was negotiated at arm’s length by Class Counsel well-versed in class actions, with a

perspective from both the plaintiffs’ and defendants’ bar.

        The Parties litigated the viability of Plaintiffs’ claims for over four years, from the trial

court up to the D.C. Circuit and back to the trial court again. The Parties also litigated the merits



                                                        12
and class certification issues. The Settlement Agreement was reached with the assistance of two

neutral, third-party mediators (Hon. James Robertson (Ret.) of JAMS and Nancy Lesser of PAX

ADR). Over the course of four mediation sessions in three years, with the assistance of both Judge

Robertson and Ms. Lesser, the parties eventually were able to reach, at arm’s length, the negotiated

compromise memorialized in the Settlement Agreement. See Thieriot v. Celtic Ins. Co., 2011 WL

1522385 at *5 (N.D. Cal. Apr. 21, 2011) (“[T]he settlement is the product of serious, non-collusive,

arms’ length negotiations by experienced counsel with the assistance of an experienced mediators

at JAMS ... In sum, the court finds that viewed as a whole, the settlement is sufficiently ‘fair,

adequate, and reasonable’ such that approval of the settlement is warranted”).

       In granting Preliminary Approval of the Settlement on January 27, 2020, the Court found

that the Settlement was “the result of arm’s-length negotiations between experienced class action

attorneys.” Dkt. No. 225. These experienced Class Counsel strongly believe that the Settlement

in this action is fair, adequate, and reasonable (Kamber Decl., ¶7), and their opinion “should be

afforded substantial consideration by a court in evaluating the reasonableness of a proposed

settlement.” Lorazepam v. Mylan Laboratories, Inc., MDL No. 1290, 2003 WL 22037741, at *6

(D.D.C. June 16, 2003).

       In sum, the Settlement Agreement was arrived via arm’s length negotiations between

capable and experienced counsel who zealously represented the Class Members’ interests.

           Plaintiffs’ recovery is significant in relation to the strength of their case.

       In judging the strength of the Class’s recovery, the Court must weigh both the Classes’

chances of prevailing at trial and the percentage of the recovery procured in the Settlement. See

Blackman v. District of Columbia, 454 F. Supp. 2d 1, 9-10 (D.D.C. 2006) (“The most important

factor in the Court’s evaluation of a proposed class action settlement is how the relief secured by

the settlement compares to the class members’ likely recovery had the case gone to trial.”);


                                                    13
Schweizer, supra, at *12 (quoting In re LivingSocial Mktg., 2013 WL 1181489, at *9) (The benefits

to the class members must be “considered in juxtaposition with the risks attendant to continued

litigation of this matter.” ); In re Lorazepam & Clorazepate Antitrust Litig., 205 F.R.D. at 369,

377 (“The fact that this settlement amount is less than the total estimated damages is not surprising

and ultimately does not render the terms of the settlement unfair, unreasonable, or inadequate in

the Court’s opinion, as several additional factors should be taken into consideration. Continued

litigation of these lawsuits would undoubtedly require substantial additional pretrial preparation

and expense, as the defendants have denied all liability ... Further litigation also entails substantial

risks[.]”)

        While Plaintiffs remain confident in the merits of their claims, they nonetheless faced

significant obstacles to prevailing in this case. Weighing the risks of litigation against the expected

recovery to Class Members also favors final approval. Plaintiffs would have to overcome issues

associated with prevailing on an inevitable Motion for Summary Judgment, trial and appeals – all

of which offer potential stumbling blocks to securing a recovery for the Class Members. At all

times, McCormick has denied liability, objected to the merits of Plaintiffs’ case, and asserted

multiple affirmative defenses.

        As such, the Settlement in this case is substantial when considering the range of possible

recoveries for the Class Members, the Defendant’s affirmative defenses, and the number of

procedural hurdles between Plaintiffs and a final judgment. Were the Class to forego settlement,

it is uncertain whether they would recover anything at all. See City of Detroit v. Grinnell Corp.,

495 F.2d 448, 455 n. 2 (2d Cir. 1974) (“there is no reason, at least in theory, why a satisfactory

settlement could not amount to a hundredth or even a thousandth part of a single percent of the




                                                      14
potential recovery”) abrogated on other grounds by Goldberger v. Integrated Res., Inc., 209 F.3d

43 (2d Cir. 2000).

       For all of the reasons discussed in requesting preliminary approval, the proposed

Settlement provides the Classes with an outstanding opportunity to obtain significant relief, while

abrogating the risks that might prevent them from obtaining relief should the litigation continue,

and it should be approved.

           Class counsel had sufficient information to make a reasonable assessment of the
           risks of litigation and to evaluate the settlement.

       “In evaluating the fairness and adequacy of a settlement, it is important to consider whether

the settlement was reached after extensive factual development, so that counsel on both sides

would have had information sufficient to make a reasonable assessment of their risks of litigation.”

Luevano, 93 F.R.D. at 86. Class Counsel, devoted substantial time and resources to investigating,

litigating, and resolving this case. See Dkt. No. 224-2, ¶¶24-25. As a result, there has been a great

deal of factual development and analysis to date, whereby counsel for both Parties had ample

foundation upon which to evaluate the proposed Settlement Agreement. Each party, therefore,

possessed the necessary information to evaluate the strengths and weaknesses of their respective

cases in order to discuss settlement effectively and “should be afforded substantial consideration

by a court in evaluating the reasonableness of a proposed settlement.” In re Lorazepam, 2003 WL

22037741 at *6; see also Radosti, Envision Emi, LLC, 717 F. Supp. 2d 37, 57 (D.D.C. 2010).

           The Class has overwhelmingly supported the settlement.

       Another factor considered in determining the reasonableness of a settlement is the reaction

of the class. Thomas, 139 F.3d at 231-33; In re Nat’l Student Mktg. Litig., 68 F.R.D. at 155; Osher,

945 F. Supp. at 305; Stewart, 948 F. Supp. at 1057. Here, the overwhelmingly positive reaction

of Class Members strongly supports final approval. As of May 15, 2020, the Claims Administrator



                                                     15
received a total of 112, 442 Claim Forms. Finegan Decl., ¶18. The Claims Administrator has

received no timely (or untimely) objections from Class Members and no requests for exclusion

from the Settlement from Class Members, although one purported exclusion request was received

from a North Carolina resident who is not a Class Member. Id. ¶¶19-20; and see Ex. D.7

        This robust claim response and lack of Class Member objections is a strong sign that Class

Members support this Settlement, and is a powerful indication of its fairness and adequacy. See

Osher, 945 F. Supp. at 305 (“the Court concludes that the reaction of the Class members is

overwhelmingly in favor of the proposed settlement. Only 30 Class members have requested to be

excluded from the Settlement Class out of the approximately 14,000 Class members given Notice

of the proposed settlement. Furthermore, only one objection to the proposed settlement has been

received by Class and Derivative Counsel.”); Luevano v. Campbell, 93 F.R.D. at 91 (“The fact that

only one-sixth of one percent of the class has chosen to object to the settlement is an important

indication of its fairness and adequacy.”). All of the Class Representatives reviewed and approved

the Settlement Agreement prior to its execution. None of the Class Representatives objected.

Kamber Decl., ¶15.

        On January 29, 2020, counsel for Defendant also issued notices to governmental officials,

including each of the state attorneys general of California, Florida, and Missouri, as required by

the Class Action Fairness Act. See Ex, C., Declaration of David H. Bamberger, ¶2; 28 U.S.C. §

1715. As of May 13, 2020, no recipients of CAFA notice have objected, further favoring final

approval. Id., ¶3.




        7
           As referenced supra at n. 3 & 6, Class Counsel received four purported objections from individuals who
are not Class Members.


                                                            16
           Experienced Class Counsel believe that the proposed settlement is fair,
           reasonable, and adequate and that the settlement provides excellent relief for
           Class Members.

       When, as is the case here, the Parties are represented by counsel who have significant

experience in class action litigation and settlements, and there is no evidence of collusion or bad

faith, the judgment of the litigants and their counsel concerning the adequacy of the settlement is

entitled to deference. Stewart v. Rubin, 948 F. Supp. 1077, 1087 (D.D.C. 1996) (the trial court

should “defer to the judgment of experienced counsel who have competently evaluated the strength

of the proof”); In re Vitamins Antitrust Litig., 305 F. Supp. 2d at 106 (“although the Court will not

defer blindly to the views of counsel with regard to the adequacy of a settlement, it must consider

that the Settlements were reached after several months of arm’s length negotiation by experienced

counsel and that both counsel and all parties involved view the settlements as reasonable”).

       The Settlement Agreement provides desirable relief for Class Members. McCormick

agreed to create a non-reversionary Settlement Fund of $2,500,000 Settlement Fund to reimburse

Class Members for the purchase of Black Pepper Products, whether McCormick® brand or Private

Label Brand from January 1, 2015 through the Preliminary Approval Date of the Settlement

Agreement pro rata. The monetary relief provided by the Settlement is more than one third of the

total compensatory damages that Plaintiffs calculated would be due to Class Members in the three

certified states (see Dkt. No. 224-2, ¶28 and Dkt. No. 157-100 (Levy Declaration, under seal)) and

is therefore certainly fair and more than adequate. See, e.g., In re Fed. Nat’l Mortg. Assoc. Sec.,

Derivative, & ERISA Litig., 4 F. Supp. 3d 94, 103- 04 (D.D.C. 2013) (approving settlement that

represented between four and eight percent of plaintiffs’ estimated best recovery); Trombley v.

Nat’l City Bank, 759 F. Supp. 2d. 20, 25-26 (D.D.C. 2011) (finding settlement that represented

between 17% and 24% of estimated trial recovery to be reasonable); In re Baan Co. Sec. Litig.,




                                                     17
284 F. Supp. 2d 62, 65-66 (D.D.C. 2003) (approving settlement that represented 16% of plaintiffs’

best-case-scenario damages, and between 32.5 and 54% of defendants’ damages estimate).

       The proposed fund distribution is also fair, adequate and reasonable. Pursuant to the

Settlement Agreement, a Class Member may easily make a claim by submitting a claim form either

by mail or electronically on the Settlement Website. There are no flaws in the settlement or

distribution plan, and no segment of the Classes is unduly favored over any other. See In re

Corrugated Container Antitrust Litig., 643 F.2d 195, 205 (5th Cir. 1981).

       As discussed above, Class Counsel are qualified, experienced, and have substantial

credentials representing plaintiffs in class actions. The firms are currently lead or co-lead counsel

in state and federal courts across the country. Likewise, McCormick is represented by David H.

Bamberger, an experienced and skilled attorney from DLA Piper LLP (US), including extensive

experience representing corporations in class actions.

       The skill and standing of counsel on both sides are substantial, and the fact that they support

the Settlement here weighs in its favor.

       V.      CONCLUSION

       For the reasons set forth above, Plaintiffs request that this Court: (1) Grant final approval

of the Class Action Settlement; and (2) Enter the proposed Final Order and Judgment.




                                                     18
DATED: May 20, 2020         Respectfully submitted,

                            KAMBERLAW, LLC


                      By:   /s/ Scott A. Kamber

                            Scott A. Kamber
                            KAMBERLAW LLC
                            201 Milwaukee St., Ste 200
                            Denver, CO 80206
                            (212) 920-3072
                            (212) 202-6364 (fax)
                            skamber@kamberlaw.com

                            Deborah Kravitz
                            KAMBERLAW LLP
                            401 Center Street, Suite 111
                            Healdsburg, CA 95448
                            (707) 820-4247
                            dkravitz@kamberlaw.com

                            Elizabeth A. Fegan
                            FEGAN SCOTT, LLC
                            150 S. Wacker Dr., 24th Floor
                            Chicago, IL 60606
                            Telephone: (312) 741-1019
                            Facsimile: (312) 264-0100
                            beth@feganscott.com

                            Class Counsel




                                  19
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was filed

electronically via the Court’s ECF system, on May 20, 2020. Notice of electronic filing will be

sent to all parties by operation of the Court’s electronic filing system.



                                               By: Scott A. Kamber
                                                     Scott A. Kamber




                                                     20
